The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	In view of amended claims filed on 06/04/2021 and further search, Claims 1-8, 10-13 , 15-20 and 22-32 are allowed over prior art.
            The following is a statement of reasons for the indication of allowable subject matter:    It’s interpreted, the prior art of record either singularly or in proper combination fails to teach wherein converting the information on the first resources for the first sidelink transmission using the first RAT from a first timeline based on the first RAT to a second timeline based on the second RAT; transmitting, at least a portion of the information on the first resources for the first sidelink transmission using the first RAT after converting the information to the second timeline based on the second RAT.
	Prior art teaches coexistence mechanisms when NR sidelink and LTE sidelink technologies are equipped in the same vehicle for the ‘not co-channel’ and a network infrastructure equipment establishes a configuration of radio resources within a second frequency band for use by a terminal device for communications with network infrastructure equipment based on a first radio access technology and communicates an indication of that to the terminal device.
	However, the prior arts to teach the claimed limitation wherein converting the information on the first resources for the first sidelink transmission using the first RAT from a first timeline based on the first RAT to a second timeline based on the second RAT; transmitting, at least a portion of the information on the first resources for the first sidelink transmission using the first RAT after converting the information to the second timeline based on the second RAT. Therefore, the prior art of record either singularly or in combination fails to teach the above claimed limitations for claim 1, 20, 23 and 30 is therefore the reason for allowance. All dependent claims are therefore allowed under same reasons set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116.  The examiner can normally be reached on Mon-Fri 7:30-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH E DEAN, JR/Primary Examiner, Art Unit 2647